ITEM 77C DREYFUS BASIC U.S. GOVERNMENT MONEY MARKET FUND MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Stockholders of the Dreyfus BASIC U.S. Government Money Market Fund (the Fund) was held on December 28, 2009. Out of a total of 288,326,231.697 shares (the Shares) entitled to vote at the meeting, a total of 155,714,835.598 were represented at the Meeting, in person or by proxy. The following matter was duly approved of the holders of the Funds outstanding Shares as follows: Shares For Against Abstain 1. To approve amending the Funds policy regarding borrowing Shares For Against Abstain 2. To approve amending the Funds policy regarding lending
